Title: To Thomas Jefferson from Mary Barclay, 6 February 1787
From: Barclay, Mary
To: Jefferson, Thomas



Sir
St. Germain-en-Laye 6 febry. 1787

I am infinitely obliged and thankfull for your friendly and ready compliance with the request in my last, and as I have not a proper person to send for the money have taken the liberty to draw on you at sight, should there be any thing improper in this mode, I beg you will attribute it to my ignorance in matters of this kind, and believe me to be with sincere respect and esteem Sir your most obedt. humble Servant,

M Barclay

